TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00043-CR


Ex parte Saul Salinas




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5141, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R

		Saul Salinas's brief in this cause is overdue.  The brief was originally due
May 5, 2008.  This Court's clerk sent a notice of overdue brief on June 23, 2008.  Salinas filed
a motion to extend time to file the brief on July 8, 2008.  The deadline was extended to
September 4, 2008.  No brief has been filed, nor has any motion or explanation of the reason for that
failure to file a brief.
		Salinas's brief is due to be filed in this cause on or before October 23, 2008.  If he
fails to file a brief, this proceeding may be dismissed for want of prosecution.
		Ordered October 1, 2008.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish